DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2022 has been entered.

Response to Arguments
Applicant's arguments filed 08/30/2022 have been fully considered but they are not persuasive. Applicant mainly argues that since Spahn teaches acquiring a pair of images (a high energy image and a low energy image) at each location and not alternating signals at the plurality of positions as claimed, which is not persuasive. It should be noted that the claim, as broadly interpreted, does not exclude acquiring multiple images at each location. Instead, the claims only require detecting a second energy spectra due to the first filter member at a first position and then detecting a broad spectrum beam at a second position. Because Spahn discloses detecting both spectra at each location, Spahn also discloses the claimed configuration.

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 10, 11, 13-19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spahn (US 20080198963 A1).
With regards to claim 1, Spahn discloses an imaging device comprising: a source 2 having a single source tube [0019] and configured to emit a single broad spectrum beam having a single first energy spectra [0014-0015] (spectra comprising low to high energy X-rays); a detector 4; and a filter assembly 10, including: a first filter member 14 configured to limit a transmission of the single broad spectrum beam to form a first limited spectrum beam having a second energy spectra (only high energy X-ray spectra), and a filter carrier configured to move the first filter member relative to the single broad spectrum beam (a rotatable filter wheel 10 disposed between the X-ray source 2 and the patient "P" [0015] suggests the claimed carrier); wherein the imaging system is configured to move the source to a plurality of positions [0014] (the movement mechanism 8 may move the C-arm 6 to a specific position with respect to the patient, whereupon a pair of X-ray images are acquired (one at each energy level). Thereafter, the movement mechanism 8 may move the C-arm 6 to a next position with respect to the patient, a second pair of X-ray images are acquired (again, one at each energy level)); wherein the detector is configured to detect the first limited spectrum beam having the second energy spectra due to the first filter member when the source is at a first position [0014] and configured to detect the single broad spectrum beam having the single first energy spectra from the source when the source is at a second position [0014] (acquiring images of each energy level at different positions); wherein the imaging system is configured to acquire alternating frames of image projections at alternating energy spectra at the plurality of positions [0014-0015] (the filter wheel 10 is rotated at an angular rate which is synchronous with the frame rates of the detector 4 so that one image is taken with the filtration, the next without).
With regards to claim 6, Spahn discloses wherein a dual energy projection of a subject is acquired by having only the single broad spectrum beam having the single first energy spectra occluded by the first filter member [0015] (the X-ray tube emits a single broad spectrum having a first energy spectra made up of low energy X-rays and high energy X-rays, wherein the first energy spectra is occluded, partially, by the first filter member).
With regards to claim 7, Spahn discloses wherein the filter assembly includes a control to selectively position of the first filter member in a path of the beam from the source to the detector [0015] (In one embodiment, the filter wheel 10 is rotated at an angular rate which is synchronous with the frame rates of the detector 4 so that one image is taken with the filtration, the next without, which suggests a control of the recited type).
With regards to claim 10 Spahn, discloses an imaging system configured to acquire a selected dose x-ray image projections of a subject, comprising: a single source 2 configured to emit x-rays as a single whole beam with only a single first energy spectra [0014-0015] (spectra comprising low to high energy X-rays); a filter assembly 10, including: a first filter member 14 configured to limit a transmission x-rays to a first filtered beam with a second energy spectra (only high energy X-ray spectra) that has a different HVL than the first energy spectra, a filter carrier configured to move the first filter member relative to the single whole beam (a rotatable filter wheel 10 disposed between the X-ray source 2 and the patient "P" [0015] suggests the claimed carrier); wherein the imaging system is configured to move the single source to a plurality of positions [0014] (the movement mechanism 8 may move the C-arm 6 to a specific position with respect to the patient, whereupon a pair of X-ray images are acquired (one at each energy level); a detector 4 configured to detect the single whole beam when the single source is at a first position [0014]; and the first filtered beam (the filter wheel 10 is rotated at an angular rate which is synchronous with the frame rates of the detector 4 so that one image is taken with the filtration, the next without [0015]) when the single source is at a second position [0014]; a control system configured to control the position of the first filter member with the filter carrier to selectively acquire projections of the subject [0015] (In one embodiment, the filter wheel 10 is rotated at an angular rate which is synchronous with the frame rates of the detector 4 so that one image is taken with the filtration, the next without, which suggests a control of the recited type); wherein the control system is configured to execute instructions to control movement of the filter carrier to position the first filter member in a filtering position and a non-filtering position [0015] (In one embodiment, the filter wheel 10 is rotated at an angular rate which is synchronous with the frame rates of the detector 4 so that one image is taken with the filtration, the next without, which suggests a control of the recited type); wherein the first filter member limits the single whole beam to the first filtered beam in the filtering position [0015]; wherein a selected number of projections are acquired to reconstruct a model of the subject [0023-0024; Claim 1]; wherein the imaging system is configured to acquire alternating frames of image projections at alternating energy spectra at the plurality of positions [0014-0015] (the filter wheel 10 is rotated at an angular rate which is synchronous with the frame rates of the detector 4 so that one image is taken with the filtration, the next without).
With regards to claim 11, Spahn discloses a reconstruction system configured to reconstruct the model of the subject with image data acquired with the single whole beam and the first filtered beam for a reduced x-ray dose image acquisition; wherein the first filtered beam may include a lower dose of x-rays relative to the single whole beam (In one embodiment, the filter wheel 10 is rotated at an angular rate which is synchronous with the frame rates of the detector 4 so that one image is taken with the filtration, the next without….Dual energy refers to the use of two X-ray beams of differing spectral energy levels directed at a single targeted tissue region at different points in time. Each of the spectra provides an enhanced resolution of a certain type of tissue (e.g., bone, soft tissue, blood vessels, tumors). The two resultant images may then be superposed (i.e. combined) in a variety of ways such as by adding or subtracting portions or percentages of one or both images [0003, 0015], which suggests the claimed system).
With regards to claims 13 and 14, Spahn discloses wherein the filer assembly includes a second filter member to limit a transmission of the single whole beam to form a second filter beam having a third energy spectra (Additionally, more than 2 filter regions could be used. For example, a first region could be transparent, a second region could have a 0.5 mm thickness of Cu, and a third region could comprise a 1.5 mm thickness of Cu [0016], which suggests three energy spectra). The characterizations of the filtered beams of claims 13 and 14 do not include or imply any structural limitations. Apparatus claims must be structurally distinguished from the prior art. Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). Apparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15, USPQ2d 1525, 1528, (Fed. Cir. 1990).  See MPEP 2114.
With regards to claim 15, Spahn discloses wherein the control system is configured to operate the single source and the detector to collect acquisitions of the subject at about 360 degrees around the subject [0014].
With regards to claim 16, Spahn discloses wherein the first filtered beam is active to acquire a selected number of projections of the subject during a rotation of the source and the detector relative to the subject [0015].
With regards to claim 17, Spahn discloses wherein the first filter member is formed of x-ray attenuating materials, including at least one of aluminum, copper, tin, or ceramics [0016].
With regards to claim 18, Spahn discloses an imaging method comprising: acquiring image data at a plurality of positions relative to the subject [0014]; operating a single source 2 to emit x-rays as a single whole beam at the plurality of positions at only a first energy spectra [0014-0015]; controlling a filter assembly to move a filter member into the emitted single whole beam at the first energy spectra to form a filtered beam at a second energy spectra [0015], detecting with a detector 4 the single whole beam at the first energy spectra when the source is at a first position [0014]; and the filtered beam at the second energy spectra [0015] when the source is at a second position [0014]; and executing instructions with a processor module to reconstruct a model of a selected portion of the subject with image data of the subject using both the whole beam at the first energy spectra and the filtered beam at the second energy spectra; wherein the image data is alternating frames of image projections at alternating energy spectra at the plurality of positions (In one embodiment, the filter wheel 10 is rotated at an angular rate which is synchronous with the frame rates of the detector 4 so that one image is taken with the filtration, the next without….Dual energy refers to the use of two X-ray beams of differing spectral energy levels directed at a single targeted tissue region at different points in time. Each of the spectra provides an enhanced resolution of a certain type of tissue (e.g., bone, soft tissue, blood vessels, tumors). The two resultant images may then be superposed (i.e. combined) in a variety of ways such as by adding or subtracting portions or percentages of one or both images [0003, 0015], which suggests the claimed step).
With regards to claim 19, Spahn discloses wherein controlling the filter assembly, further comprises: executing instructions with a controller to move a filter carrier; wherein the filter carrier holds the filter member and is moveable relative to the single whole beam [0015] (In one embodiment, the filter wheel 10 is rotated at an angular rate which is synchronous with the frame rates of the detector 4 so that one image is taken with the filtration, the next without, which suggests a control of the recited type).
With regards to claim 21, Spahn discloses moving the single source around the subject to acquire the image data at the alternating energy spectra [0014].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-5, 8, 9, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spahn in view of Robinson (US 20150272522 A1).
With regards to claim 2, Spahn does not explicitly teach wherein the single broad spectrum beam is a x-ray beam that includes photons with a range of energies having a peak up to about 140 kVp. However, in s similar field of endeavor, Robinson teaches a dual-energy imaging system comprising emitting X-rays having a peak up to about 140 kVp [0018]. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Spahn with the claimed beam to allow a desired data acquisition.
With regards to claim 3-5, Spahn discloses wherein the filter member includes the first filter member and a second filter member, the second filter member limits a transmission of the single broad spectrum beam to form a second limited spectrum beam having a third energy spectra, wherein the first filter member limits or eliminates passage of low-energy x-ray photons to form the second energy spectra, and further wherein the second filter member limits or eliminates passage of a different proportion of low energy x-ray photons to form the third energy spectra that has a higher HVL than the second energy spectra (Additionally, more than 2 filter regions could be used. For example, a first region could be transparent, a second region could have a 0.5 mm thickness of Cu, and a third region could comprise a 1.5 mm thickness of Cu [0016], which suggests three energy spectra of the recited types).
With regards to claim 8, Spahn does not teach the claimed energy range. Nevertheless, the claimed energy range was generally known in the art. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Spahn with the claimed energy range to produce a desired image.
With regards to claim 9, Spahn discloses wherein filter member includes the first filter member and a second filter member; wherein the first filter member and the second filter member are selectively and separately placed between the source and the detector; wherein the first filter member limits or eliminates passage of a proportion of low-energy x-ray photons; wherein the second filter member further limits or eliminates passage a second proportion of low-energy x-ray photons [0015].
With regards to claims 12 and 20, Spahn does not explicitly teach the claimed filter member and filtered beam HVL. However, it is noted that such a modification was known and would have been obvious depending on the particular area of interest to be imaged. Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Spahn with the claimed filter member and filtered beam HVL to optimize the beam intensity depending upon the particular area of interest to be imaged.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130308745 A1 teaches a dual energy CT imager wherein it was known to alternate detection of different energy signals at different locations.
US 20100189212 A1 teaches a dual energy CT imager wherein a fast kV-switching technique alternately changes voltages between projections (also called views) so that the odd and even projections correspond to either the low or high tube voltage as the X-ray tube moves in a direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884